Citation Nr: 1307460	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  07-30 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for gastrointestinal disability other than duodenal ulcer disease, including as secondary to service-connected anxiety disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel






INTRODUCTION

The Veteran served on active duty from December 1989 to April 1992, and from April 1998 to June 1999. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision that, in pertinent part, denied service connection for irritable bowel syndrome.  

The Board notes that, in an August 2007 rating decision, the RO denied the Veteran's claim for service connection for duodenal ulcer.  The Veteran did not appeal and this decision became final.  38 U.S.C.A. § 7105(d)(3).

The Veteran failed to appear for a videoconference hearing before a Veterans Law Judge at the RO that was scheduled for April 2010.

In May 2011, the Board broadened and recharacterized the issue of irritable bowel syndrome to gastrointestinal disability, other than duodenal ulcer.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  At the same time, the Board remanded the matter to afford the Veteran a VA examination. 


FINDING OF FACT

Chronic gastrointestinal disability other than duodenal ulcer did not have its clinical onset in service and is not otherwise related to active duty; chronic gastrointestinal disability other than duodenal ulcer was not caused or aggravated by the service-connected anxiety disorder.  


CONCLUSION OF LAW

Chronic gastrointestinal disability other than duodenal ulcer was not incurred or aggravated in service, and is not proximately due to or the result of service-connected anxiety disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, supra.; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Here, the Veteran was sent May 2005 and July 2005 pre-adjudication letters that fully addressed all notice elements.  The letters provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them. 

In the October 2006 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Any defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained all of the service treatment records and identified relevant post-service VA and private treatment records.  In April 2011, the Board remanded the claim, in part, to provide the Veteran with a VA examination that included an opinion addressing whether claimed gastrointestinal disability was related to service or etiologically related to the service-connected anxiety disorder.  On September 2011 VA examination, the examiner discussed whether or not the gastrointestinal disorder was incurred in or caused by service or whether such gastrointestinal disability was case or aggravated by the service-connected anxiety disorder.  The VA examination reports reflect a review of the record, interview of the Veteran, clinical findings by a physician and compliance with the remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

II. Factual Background

Service treatment records include December 1989 enlistment and April 1992 separation reports of medical history that reveal a normal gastrointestinal system on clinical evaluation.  On December 1989 enlistment and April 1992 separation reports of medical history, the Veteran checked "no" when asked if he had frequent indigestion or stomach, liver, or intestinal trouble.  On March 1998 enlistment report of medical history a clinical evaluation of the gastrointestinal system was normal.  On March 1998 report of medical history, the Veteran checked "no" when asked if he had frequent indigestion or stomach, liver, or intestinal trouble.  In June 1998, the Veteran was seen for complaints of being dehydrated.  His abdomen was nontender on examination.  He was diagnosed with viral syndrome.  In February 1999, the Veteran was seen for complaints of diarrhea, dry heaves, light-headed dizziness, some urine problems, and chills.  

Post service May 2000 treatment records from Decatur Medical Associates Center, Inc. show complaints of nausea, vomiting, and abdominal pain.  

Treatment records from Decatur General Hospital reflect that the Veteran was hospitalized in May 2000 for complaints of nausea, abdominal pain, and vomiting.  An ultrasound of the abdomen revealed probable chronic cholecystitis and chronic medical renal disease.  A CT scan of the abdomen and pelvis revealed a small amount of fluid in the pelvis.  The liver, gallbladder, pancreas, spleen, kidneys, appendix, and colon were all normal.  The discharge diagnosis included dehydration, hypokalemia, and nonspecific abdominal pain.  In November 2000, he presented with nausea, vomiting and abdominal pain.  The assessment was abdominal pain and acute gastritis.  

VA records reflect that the Veteran first presented with "questionable" irritable bowel syndrome in August 2003.  In December 2003, the Veteran reported having chills and abdominal pain.  

In May 2005, the Veteran filed his initial claim of compensation for irritable bowel syndrome among other conditions.  He claimed that this began in 2000.  

In July 2006, the Veteran submitted an undated esophagogastroduodenoscopy (EGD) results that revealed a normal esophagus and stomach.  The record noted that the second portion just beyond the papilla appeared stenotic, deformed, and ulcerated.  This was biopsied and was an area that possibly remained chronically damaged.  

In an August 2006 statement, J.R., the Veteran's pastor, reported that he has known the Veteran for over a year and throughout that time, the Veteran would get violently sick for days at a time.  He experienced great stomach pain and would miss work as a result.

An August 2006 report from Decatur General Hospital included a comment regarding duodenal scarring from a peptic ulcer.  The impression was delayed gastric emptying.  

An undated doctor's statement from Dr. G.C. included a diagnosis of duodenitis.  

An October 2006 VA treatment record from Birmingham VA Medical Center (VAMC) showed that the Veteran established treatment for his duodenal ulcer.  He was started on Nexium to control symptoms such as nausea, decreased appetite, and pain.  Reportedly, a biopsy for Helicobacter pylori (H. pylori) and cancer was negative.  A March 2007 CT scan of the abdomen showed mild mesenteric lymph nodes, which was a nonspecific finding.  There was no evidence of cholecystitis or pancreatitis.  An April 2007 colonoscopy was normal.  An April 2007 gastroenterology consult, included a past medical history of generalized abdominal pain, second portion of the duodenum adenomatous changes, and loss of weight.  Lab work revealed ulceration with granulation tissue and normal mucosa.  The assessment was abdominal pain and adenomatous changes to his second duodenum.  A June 2007 treatment record included an assessment of peptic ulcer disease, episodic abdominal pain and small bowel chronic and acute inflammation as well as questionable Crohn's disease.  In January 2008, Crohn's disease was suspected.  There also was non-healing second portion of duodenal ulcer and an extensive work-up was non-revealing.  The record noted that recently multiple small bowel ulcers were revealed on capsule endoscopy, which was consistent with Crohn's disease.  In February 2007, H. pylori infection was noted.  An August 2007 EGD report revealed a large ulcer in the 3rd part of the duodenum.     

The report of a September 2007 VA examination includes a diagnosis of chronic duodenal ulcer.  

A September 2011 VA examination reflects that the examiner conducted a review of the Veteran's claims folder, summarized the pertinent medical history, and provided a physical work-ups.  The examiner noted a diagnosis of Crohn's disease, which was originally diagnosed in January 2008.  The examiner opined that the Crohn's disease is less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale for this opinion was that the Veteran had a diagnosis of Crohn's disease, an inflammatory disease of the gastrointestinal tract from mouth to perianal area.  An exact etiology was unknown, but was more recently believed to be autoimmune in nature.  The examiner noted that service records were silent for gastrointestinal disease with the exception of two isolated visits with illness of one to two days duration in 1998-99.  The most active period of symptomatic illness began with the diagnosis of duodenal ulcer in 2007, most likely a part of his Crohn's disease.  A formal diagnosis was not made until January 2008, 10 years after discharge from active military service.  

The examiner noted the Veteran's belief that during periods of stress, such as his divorce last year, he had symptoms more frequently.  The examiner opined that the claimed condition is less likely than not proximately due to or the result of the service connected condition.  The examiner's rationale for this opinion was that the etiology of Crohn's disease was not known to be related to any form of anxiety or mental disorder.  It is an inflammatory gastrointestinal disorder of unknown etiology, believed to be autoimmune in nature.  The examiner reported that she could not determine a baseline level of severity of the claimed disability based upon medical evidence available prior to aggravation or the earliest medical evidence following aggravation by as service-connected condition.  She reasoned that the Veteran was diagnosed with Crohn's disease in January 2008 with symptoms consistent with mild to moderate disease, using the Crohn's activity index as a guideline.  His current level of the disease activity at the time of this examination continued to be mild to moderate, remaining so without the use of daily medication.  There was no date in the Veteran's records showing an aggravation point to address.  Regardless of an established baseline, when asked if the Veteran's disability was at least as likely as not aggravated beyond its natural progression by a service-connected condition, the examiner answered, "no."  She reasoned that there was no evidence of aggravation of the Veteran's Crohn's disease by his service-connected anxiety disorder.  The Veteran was diagnosed with Crohn's disease in January 2008 with symptoms consistent with mild to moderate disease, and his current level of disease activity at the time of this examination is still mild to moderate, without the use of daily medication.  

III. Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2012).  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  The purpose of the regulation was to apply the Court's ruling in Allen.  The regulation specifies that VA will not concede that a nonservice-connected disability was aggravated by a service-connected disability unless the baseline level of severity of the nonservice-connected disability is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disability.  38 C.F.R. § 3.310 (2012).  

Since this is not a substantive change in the regulation; it is merely applying case law that was in effect prior to the regulation, the Board will consider the case with the provisions of 38 C.F.R. § 3.310 in effect before and after the change, since neither is more favorable to the claimant.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

III.  Analysis

A current diagnosis of a gastrointestinal disability other than duodenal ulcer disease, namely Crohn's disease has been demonstrated.  See treatment records from Birmingham VAMC and September 2011 VA examination report.

Initially, the Board observes that when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

Starting first with the direct theory of entitlement, in this case there is evidence of in-service complaints of dehydration in June 1998 and diarrhea, dry heaves, light-headed dizziness, some urine problems, and chills, as well as a diagnosis of gastroenteritis in February 1999.  A review of the Veteran's service treatment records reflect that he only was treated for such complaints twice.  Furthermore, there is no competent medical evidence linking any current gastrointestinal disability to active service or complaints noted therein. 

The Veteran was afforded a VA examination in September 2011.  The VA examiner opined that the Crohn's disease is less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale for this opinion was that the Veteran had a diagnosis of Crohn's disease, an inflammatory disease of the gastrointestinal tract from mouth to perianal area.  An exact etiology is unknown, but is more recently believed to be autoimmune in nature.  The examiner noted that service records were silent for gastrointestinal disease with the exception of two isolated visits with illness of one to two days duration in 1998-99.  The most active period of symptomatic illness began with the Veteran's diagnosis of duodenal ulcer in 2007, most likely a part of his Crohn's disease.  A formal diagnosis was not made until January 2008, 10 years after discharge from active military service.  

The Board has considered the Veteran's reports of having stomach problems and nausea in service in-service and his beliefs that that his current gastrointestinal disability was related to these events, or otherwise related to service.  The Veteran has not consistently claimed that symptoms from service continued in the years following active duty.  When first treated for gastrointestinal problems in 2000, he reported acute onset of symptoms and did not relate them to service.  When he filed his claim for benefits in 2005, he reported the onset of irritable bowel syndrome in 2000, which is consistent with the clinical record.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, the Veteran is claiming that current gastrointestinal could be due to acute gastrointestinal problems in service.  The question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  

Thus, the Board must place greater probative weight on the September 2011 VA medical opinion.  The examiner reviewed the medical evidence of record and reached well-explained conclusions based thereon.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

In sum, the preponderance of the evidence establishes that the Veteran did not develop chronic gastrointestinal disability during active service.  See 38 C.F.R. §§ 3.303.  The examiner also found that the Veteran's gastrointestinal disability was not related to any incident or event of the Veteran's period of active service.  See 38 U.S.C.A. § 1110.  

The Board will now consider whether the claim may be allowed on a secondary basis.   

On September 2011 VA examination, the examiner opined that the claimed condition (gastrointestinal disability) is less likely than not proximately due to or the result of the service connected (anxiety disorder) condition.  The examiner's rationale for this opinion was that the etiology of Crohn's disease is not known to be related to any form of anxiety or mental disorder.  It is an inflammatory gastrointestinal disorder of unknown etiology, believed to be autoimmune in nature.  The examiner reported that she could not determine a baseline level of severity of the claimed disability based upon medical evidence available prior to aggravation or the earliest medical evidence following aggravation by as service-connected condition.  She reasoned that the Veteran was diagnosed with Crohn's disease in January 2008 with symptoms consistent with mild to moderate disease, using the Crohn's activity index as a guideline.  His current level of the disease activity at the time of this examination continued to be mild to moderate, remaining so without the use of daily medication.  There was no date in the Veteran's records showing an aggravation point to address.  Regardless of an established baseline, when asked if the Veteran's disability was at least as likely as not aggravated beyond its natural progression by a service-connected condition, the examiner answered, "no."  She reasoned that there was no evidence of aggravation of the Veteran's Crohn's disease by his service-connected anxiety disorder.  The Veteran was diagnosed with Crohn's disease in January 2008 with symptoms consistent with mild to moderate disease, and his current level of disease activity at the time of this examination is still mild to moderate, without the use of daily medication.  

The Board has also considered the Veteran's belief that his anxiety disorder aggravates his gastrointestinal disability.  More specifically, during the September 2011 VA examination, the Veteran reported that he believed that during periods of stress, such as his divorce last year, he had symptoms more frequently.   However, while he can report observable symptoms pertaining to his gastrointestinal disability, given that the Veteran does not have any special medical expertise, the Board must find that he is not competent to give a medical opinion as to whether his gastrointestinal disability is secondary to his service-connected anxiety disorder.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).

For reasons that were well explained by the VA examiner, she opined that the claimed gastrointestinal disability was not caused or aggravated by the service-connected anxiety disorder, and has been afforded greater probative weight.  See 38 C.F.R. § 3.310(a).  

In conclusion, a preponderance of the evidence is against the claim for service connection for gastrointestinal disability other than duodenal ulcer disease under a direct and secondary basis.   As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for gastrointestinal disability other than duodenal ulcer disease, including as secondary to service-connected anxiety disorder, is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


